To compel respondent to vacate an order overruling a motion to quash the service of a summons, in a suit commenced against relator, whose office is at Lansing, Ingham Co., Mich.
Denied April 5, 1897, with costs.
An order was made, based upon an affidavit filed in the case, directing the service to be made upon George E. Moody, and that a copy be mailed at Detroit, Mich., to relator at Lansing, Mich. Relator moved to quash because the service was not properly made; that it was not made upon the defendant, nor upon an officer or agent of the company.
Held, that as a general rule the writ will not lie where the law has provided another remedy; that to this rule an exception is made if the slowness of the ordinary legal forms is likely to produce such immediate injury or mischief as ought to be prevented; that the writ will be entertained when the court has refused to retain jurisdiction, supposing it had no jurisdiction when it had in fact, but if the court claims jurisdiction where it is not entitled to exercise it, such action can be reviewed by appeal or writ of error and mandamus will not lie.